       Case 3:18-cv-01314-MWB-SES Document 50 Filed 10/08/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JORDAN A. JUST,                                  No. 3:18-CV-01314

                Plaintiff,                           (Judge Brann)

         v.                                          (Chief Magistrate Judge Schwab)

    JOHN E. WETZEL, et al.,

                Defendants.

                                           ORDER

                                      OCTOBER 8, 2020

        Plaintiff filed the instant action on March 22, 2018, and it was jointly

assigned to the Honorable James M. Munley and to Chief Magistrate Judge Susan

E. Schwab.1 Upon designation, a magistrate judge may “conduct hearings,

including evidentiary hearings, and . . . submit to a judge of the court proposed

findings of fact and recommendations.”2 Once filed, this report and

recommendation is disseminated to the parties in the case who then have the

opportunity to file written objections.3

        On August 27, 2020, Chief Magistrate Judge Schwab, to whom this matter is

jointly assigned, issued a thorough report and recommendation (Doc. 46)




1
     In March 2020, this case was reassigned to me, following Judge Munley’s death.
2
     28 U.S.C. 636(b)(1)(B).
3
     28 U.S.C. 636(b)(1).
      Case 3:18-cv-01314-MWB-SES Document 50 Filed 10/08/20 Page 2 of 4




recommending that Defendants’ motion for partial summary judgment (Doc. 38)

be granted.

       Plaintiff filed objections to the report and recommendation on September 7,

2020. When objections are timely filed, the District Court must conduct a de novo

review of those portions of the report to which objections are made.4 Although the

standard of review for objections is de novo, the extent of review lies within the

discretion of the District Court, and the Court may otherwise rely on the

recommendations of the magistrate judge to the extent that it deems proper.5 For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”6 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.7

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have



4
    28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.2011).
5
    Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa. 2000) (citing United States v. Raddatz, 447
    U.S. 667, 676 (1980)).
6
    Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply Intern.,
    Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir.1987) (explaining that judges should give some review to every report and
    recommendation)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
      Case 3:18-cv-01314-MWB-SES Document 50 Filed 10/08/20 Page 3 of 4




conducted a de novo review here and found no error. Chief Magistrate Judge

Schwab appropriately found that the alleged discriminatory verbal abuse engaged

in by the relevant Defendants did not rise to the level of a constitutional violation.

       Plaintiff further objects to dismissal of Count 2 of his complaint, which is

based on alleged anti-Semitic conduct. Plaintiff alleges that this conduct is

“inseparable from and inextricably intertwined with” the physical abuse and

assault alleged in Count 1 of the complaint.8 This argument, however, is

undermined by Plaintiff’s own choices. He chose to separate Count 1 (based on

excessive force) from Count 2 (based on non-physical interactions).9 Having done

so, his assertion that the Magistrate Judge erred in doing the same lacks merit.

       Plaintiff is master of his own pleading; by the same token, he is bound by

the decisions he made when crafting the allegations. The Chief Magistrate Judge

respected and worked within the confines of Plaintiff’s choices when analyzing his

claims. Plaintiff must live with the consequences of his pleading and proceed with

his claims under Count 1, while his claims under Count 2 end here.

AND NOW, IT IS HEREBY ORDERED that:

       1.      Chief Magistrate Judge Schwab’s August 27, 2020 Report and

               Recommendation (Doc. 46) is ADOPTED in full.




8
    Doc. 48 at 8.
9
    See Doc. 8.
                                          -3-
Case 3:18-cv-01314-MWB-SES Document 50 Filed 10/08/20 Page 4 of 4




2.    Defendants’ motion for partial summary judgment (Doc. 38) is

      GRANTED.

3.    The case is referred back to Chief Magistrate Judge Schwab for

      further proceedings.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -4-
